OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN   I1




Hoxmrrbla Raaar Qll.08, Comla8iettor
QattalmlLaad OSfia* OS Toxaa
Austin, Taaa
Dur atrt                               opiniastlo&B66
                                       Ret Applleablllt~of Artlalaa5388,
                                           lt 8.q. to unsold hoe1 latta8.
                                                          if




                                                      the rffl.mativo,
                                                ha bavo bwi.1wtoa
                                                  hvo boon fllod in




     aubatanaaaof
     Ch8Dt.rah11 b8 lubjoot t0 dW.l~~ollt, St10 Urd
     patentinga8 prwlded in thin lubdlvlaion. (mfqJbaalr
     ours)
HanorabloBuaam 01108,page 2


Artlaloa5388 lt seq., whlab axu too lengthyto aopf hero, pra-
ridadl aamprohoaalva   moth& of davolop~ *IaorU~, othor tb8n
011, natural gas, ca@lutdlIgnlto, br l  ttkS$igaut lmallmlalag
a la lma
       th o nfo rl,
                  ocatrlng %lno~lrvwda     to tho lame,and
fl.nall~preaurlnga  patent  to luohmIa~rala.
         Tha LmgIalstun, In 1925, plaaodArtlaloa5588 lt wq.
ln Chagtor5 of tit10 86 of the kviaod Clrll 8tatutoa. B-20
%ttda inaludodIn that ahaptorare doaarlbodIn Art10105383
R. 0. 8. te inclu4a,among lthora,both sold aad uw 016 school
lands. Vhanion, tho Legislature&on          tthtArt1
zt      loq. vora lppllorbleta wuold   u=ll      as sold %:ol
      . Thoao ltatutoa still apply to .bothlald and unsold
*oh801landa unloaa they have baan wholly or partlell~rapaaletl
alnao lg25.
        We ara urrblo to Iliaduy rot )nwoaal~ npaalIng Ar-
tlaloa 5388 lt loq. la uholoor in part. Rowvor, wo ballova
thoaorota wora                lo& @taofar aa mraolb lahool
                               rWL~ta4~Lolbt
                           lahhaa boon pWa&*amiS~
                            v. R. c. 8. uo &am it llrd--
blo to quok tha rollwing portiaho or uld Ohaptor27lt
         "8eatlata1. All lutda hentofon       sot rpart to tho
     mblla fxw lahool futitla uuder the Oaatltutlon      md
     l8ua af 4ur8, and rll af tho uttappreprlatod     antItnt-
     sold publladaaltt ruinlag ln this Stat0 of what-
     aver ahmaator, oxaopt river boda, utd ahatutola,     sad
     lal8nda,l8koa radb~a, and othor arae8 vlthin tldo
     vrtor   lImita,l ra subfootto arntnluad lele uudor
     the prevlalaaa or this Act.        .
         '0.0
        "kc. 8. ,J&ulaSubject to Luao.--All lalantla,
    ult vator labs, bars, Inlots,urahoa end -ofa
    awml bJ fiho St&o vlthin tldo  mtor lirita,and that
    portlaaof t&a Oulf of &axle0 rltbin tbo furladlotlett
    of Texas,and all muold publla irrr school laz&,
    both aurvewd and unauwomd, ah11 ba rub oat to      ~~
    luao by tha CanIaal~r to any poraa, fim or
    corporationior the roduatlonof tha lIna~l8, ox-
    co~l~oldthallvar pfatlntm, olntsbar and other
               t may 68 therolnor thonuttdor, la ac-
    oar&&    vlth tho prevIsIonaof this hat and aub-
    dlvlslen 2, Chapter 4, Title 86, Reviaod 8tatutaa
Htmorrrblo
         Raaoac !411os,pago 3



     of 1925, rolc@lng to loaaing public areas, in so far
     aa aama la n+ iu aonfllat horoulth.
         'o**    I
          %oo. 12: Auy panan lr corporationtJa*lr
     pmolpocta trot of l8ad ora part of8 tmotbai"pq-    ta
     w    to tb-rS*$atofor Bold, silver, platlau, olaaabar
     and othor metallla lroa and raaloua *ton08may ill0
     (UIlppllcatlaawith   tha Cotufsalonor of tho bttd Of-
     fice  doalgnUlag the araa ta ba proapaatad,and luoh
     rpplleant shall have a polrledof eaa year fra data
     of flllnga no hlppllaatlonvithln tilch to pmpect
     tho lru   daaigaatod.   Ulthin tbo perhd of said prr
     ho may file an appllo8tlon to lo880 tho ama doalg-
     nrtsd for the purpoa* of I      gold, silver, platl-
     ntnn,alnttabarutdothorwklYf c.eras md pncluue
     lt8maa and rpmlt fifty oonta aa aima 88 first   amu
     paqaant ef mtal on the 18~0 rod amtlnuo       to make
     luah paywntd fmm year to year for a porlod of five
     (5) Y-l-0 unless some of the mlasmlr prentlenodbore-
     in shall kt'dlaoovored soonor in paylug quantltlos.
     On tha dlaaovary of any of auuh rlnenla, the pay-
     ments of auoh ranfal shall eoaao. On the tvontloth
     (2O'day of oaah aoath the owner of the mine or mlnoi
     shall pay the oyrlty duo the State, vhlah shall bo
     eno-•lxteenthfl/16) of the value of tho Wnorala
     sold or revad off the pmala~a. . . .* (lhphaal8
     -1
         YQU will obaemro that this 1931 Aot pravldod a 001PplatS
iotheclfor dovolepiu& all the mlnomla corored by Artleloa 5586 et
a.~., insofar u unsold lehool landa are aonaornad. Yot the Act
800 *not gxwaa~~~ ropaal ArtLaloa 5388 lt seq. in whole or La
       The quaa on la, did the 1931 Act lmpllodly row1 them?
         Eaporla by impliartlon are not favored, partloularlyin
rolatleota lava aaacocningpubllo landa, anda
nanao is ordinarilyroqulnd boforo luoh a lav
-boon     repaalad b iPpllaotlaa (W.I.t;En;
8. Y. (28) 167. 104 2;.Y. (28) 4).
botvootttha 1933 Act aa& &tlclea 5388 at 800.
la a l~y
       stand togothor 8s altornatlvo methoda 0
minorrlu in unrold publia aohool landa.
        But the pr&~lom la not ae oaelly solved. Them lm mother
appllcoblo awl0 of 8tatutoay oonstruotlw, moat aptly quoted in
Eonorrblo&wan                Olloa, paga 4


OnlvoatoaH. 8. R. Co. vs. Anderson, 229 8. Ii. 998 aq rollavst
               l
                     xt i8 in lfr00t h0ia iD rii th0 0~0rl cited
         th a t,       the lm doaa not favor au-1 by irpllcr-
                   ‘v&i.
         tio tt,
               itmwtb o     h0ia that8     lubaoquontatatutok0-
         vising th a rub lotuttor      o f l fomor oae, &ad lTI-
         adiy ink Raoi aa a lubatltute tbnhr,          lltbonghit
         eo nta la
                DOaa x p r orao ar da
                                    te             thkt    lrr00t,        $ 00
                                                                             lpomto
                                                                              8
         to rapaaltho fomorj                 thettbm&a    *Mb8 auoatak t-
                                           ta a fomr   one, yet i ? it vaa
                                           roaarlba the aaly r&o8 vhloh
         shouldgavom.              it   renaalathe prior statute.   . . .’
         (R*aIa            ouri)          -

         We balletstha 1931 Act vaa a orplotiaubatltuta for
Articles5388 lt leq               uru0ia a&m01 landa am oottaomoa.
Tha8upruoCourtof     *l-v
                        oma,vm    lpwklng of that 19)l Act in Short
lt al vs. N. 9. Olrkr    & Rmthor lt rl, I.26a. w. (ed) 953, 957,
8816 t
               l
                 . l'huait18 rpparottt that the Aat Ie a ca-
         prohoiaivolktuto, ltttharlalng tlw aalo and the lrs-
         ing for miaomla as alI woia                    publlo    *ah001    land,
    both lurvoyodand uaa~rveyod,and prescribingthe
     tom8 md aondltlwm of uloa and lwaoa. It la I
    atatuk    aamplotola ltaolr,ox00 t that by r0r0nn00
    it lttoorporatoa   amma agtho pro*f*leas oftha B8vlaed
    Civil Statutoa. . . .
Again, a page 960 or the 8-o oplalmn,tho Court ulat
         "     . ¶‘ho Aet of lgjrl,
                                  U hu baaa mid, pro-
         vidoa’f~rubd ro                Utu   the ulo     uxl    lu8ing     0s
         all publloaahoor land, lurveyodanauaaurv0yaa,ind
         la arplota   in lta~lfucept that it lnoorporatoaby
         roraraao   eerWla OS the lrtlaleaof tho Rovlaed
         Clvll Bt&uha.     . . .*
          81noo the 1931 Aat la samplota rlthla ltaolfand fur-
nl.ahoa a aamploto a)rtam for donlopmoat of rlaerrla la unsold
aohaolland, It la our oplnloathat it la a lubatltutofar Ar-
tloloa5388 lt seq. laaofar as uttaeld a&o01 lands l ra cenaomod
and lapllodlyroperlodtha mm0 to tbat~utont.
               8oatlon       8 of the 1931 Aot,       relating to nen-metallla
winorals,was           uanaoa           in 1939 and la now knavn aa Article5421~
”   .




            limorrbloRaaar      Qlloa,w&a 5




                                            la lta r o r a d‘a o .,
                       Yo ur fir st qttoatloa                     8tta this makes
            It   ummooeaaaryto answer yotW a*oonbmd tblrd~woatlwa.
                        We da m& wish to ba undorsted to uy       tbt   Artlclas




        ,